 1

 2

 3

 4

 5

 6                            UNITED STATES DISTRICT COURT
 7                                   DISTRICT OF NEVADA
 8                                                 ***
 9   JAMES MATLEAN,                                 Case No. 3:16-cv-00233-HDM-CBC
10                                   Petitioner,                   ORDER
           v.
11
     BRIAN WILLIAMS, et al.,
12
                                 Respondents.
13
        This court granted respondents’ motion to dismiss James Matlean’s 28 U.S.C. §
14

15   2254 petition in part (ECF No. 28). The court concluded that several claims did not

16   relate back to the second-amended petition and thus were subject to dismissal as time-

17   barred. Now before the court is Matlean’s motion for reconsideration of that order (ECF
18   No. 30). Respondents opposed (ECF No. 32), and Matlean replied (ECF No. 33).
19
        District courts possess inherent authority to reconsider and rescind interlocutory
20
     orders while a case remains pending. See Los Angeles v. Santa Monica Baykeeper,
21
     254 F.3d 882, 885 (9th Cir. 2001). Changes in legal or factual circumstances, newly
22

23   discovered evidence, clear error, a manifestly unjust decision by the court, or an

24   intervening change in controlling law may warrant reconsideration. LR 59-1(a).

25   However, motions for reconsideration are disfavored. LR 59-1(b).
26
           Matlean urges the court to reconsider its decision that several claims in the third-
27
     amended petition do not relate back and are untim ely (ECF No. 30). Matlean reasserts
28
                                                    1
 1   his argument that the claims in his second-amended petition need only relate back to
 2
     either his original pro se filing or his pro se first-amended petition.
 3
            As set forth in this court’s order granting the motion to dismiss in part and in the
 4
     original order directing Matlean to amend, Matlean’s first filing failed to set forth any
 5
     grounds for federal habeas relief. This court specifically explained:
 6

 7                   Petitioner’s filing is insufficient. He must set forth each ground for
            federal habeas relief in the space provided on this court’s form and
 8          otherwise complete the form. The court shall not sort through the more
            than 100 pages in an attempt to discern what claims petitioner wishes to
 9          raise. Moreover, petitioner has not indicated what grounds he asserted in
            his still-pending second state postconviction. Accordingly, petitioner shall,
10
            within forty-five days of the date of this order, file an amended petition, on
11          the court’s form, that sets forth each ground for which he seeks federal
            relief (ECF No. 5, pp. 1-2).
12
            In response to that order, Matlean timely filed his first-amended petition
13

14   (ECF No. 8).

15          Matlean argues that his original petition sufficiently incorporated the attachments

16   he included, and therefore, that claims in his third-amended petition may relate back to
17   either his original or first-amended petition. Habeas Rule 2 prescribes that a petitioner
18
     must use the court-required form or substantially follow the form and that the petition
19
     must specify all grounds for relief available to the petitioner and the facts supporting
20
     each ground. The Supreme Court has recognized an exception when the habeas
21

22   petition expressly incorporates attached material by reference. Dye v. Hofbauer, 546

23   U.S. 1 (2005). In Dye, the Court concluded that incorporation was sufficient because

24   the habeas corpus petition “made clear and repeated references to an appended
25
     supporting brief, which presented [petitioner’s] federal claim with more than sufficient
26
     particularity.” Id. at 4.
27

28
                                                    2
 1          Matlean argues in the motion for reconsideration that the subsequent
 2
     Ninth Circuit Court of Appeals July 2018 opinion in Ross v. Williams supports his
 3
     position. 896 F.3d 958. In Ross, the petitioner used this court’s form, but wrote
 4
     substantially the same thing under each ground:
 5
            Counsel was ineffective for failing to:
 6

 7          1) Secure a speedy trial

 8          2) Failed to review evidence and adequately prepare
 9          3) Failed to file pretrial motions
10
            4) Failed to argue the prejudice of evidence lost prior to trial
11
            5) Failed to prepare for jury selection
12
            6) Failed to prepare for trial
13

14          7) Failed to retain defense experts

15          8) Failed to object to the state’s use of expert witness

16          Ross also attached a copy of the Nevada Supreme Court’s order of
17   affirmance. Id. at 962-963. The district court appointed counsel for Ross, and he
18
     filed an amended petition after the AEDPA statute of limitations had expired. Id.
19
     at 963.
20
            The Ninth Circuit concluded that Ross’ attachment of the Nevada Supreme Court
21

22   order of affirmance did not serve to make that document part of his habeas petition. Id.

23   at 966-967. The court reaffirmed its reasoning in Dye and explained that Ross did not

24   make clear and repeated references to the attachment and that the attachment did not
25
     present his claims with more than sufficient particularity. Id. at 967.
26
            Contrary to Matlean’s assertions, Ross in fact supports this court’s conclusion
27
     that Matlean’s original filing failed to set forth any claims for relief. Matlean’s filing
28
                                                    3
 1   consisted of a single page of the form petition (page 2, which asks for information such
 2
     as state case number, sentence, state plea and state counsel) f ollowed by a
 3
     handwritten page that stated “petitioner has attached his grounds in the exact same
 4
     format each ground was presented to [the state courts] to fulfill the requirements of
 5
     exhaustion under AEDPA provisions . . . .” Despite this statement, Matlean did not set
 6

 7   forth grounds as presented to the state court. Instead, w hat follows are more than 130

 8   pages of state-court proceedings, including a motion for reconsideration, the Nevada
 9   Supreme Court order affirming his convictions, appellate briefs, his state postconviction
10
     petition and the state district court order denying the petition (see ECF No. 6). Matlean
11
     used no other part of the form petition, and thus, he did not even have a petition to
12
     incorporate any attachments. It was unclear what claims he sought to raise.1
13

14   Accordingly, the court directed Matlean to file an amended petition.

15           Matlean has not persuaded the court that there is a basis to reconsider its

16   decision on the motion to dismiss. The motion for reconsideration is denied.
17           IT IS THEREFORE ORDERED that petitioner’s motion for reconsideration (ECF
18
     No. 30) is DENIED.
19
             IT IS FURTHER ORDERED that respondents’ motion for extension of time to
20
     respond to the motion for reconsideration (ECF No. 31) is GRANTED.
21

22           IT IS FURTHER ORDERED that petitioner’s motion for leave to file notice of

23   supplemental authorities (ECF No. 34) is GRANTED. The Clerk shall detach and file the

24   notice of supplemental authorities and exhibit at ECF Nos. 34-1 and 34-2.
25

26

27
     1
       Moreover, subsequent to the briefing on the motion for reconsideration, the Ninth Circuit has decided to
28   rehear Ross v. Williams en banc. 920 F.3d 1222 (9th Cir. April 16, 2019) (see ECF No. 34).
                                                         4
 1          IT IS FURTHER ORDERED that respondents shall file an answer within 30 days
 2
     from the date of this order.
 3
            IT IS FURTHER ORDERED that petitioner shall have 30 days following service
 4
     of respondents’ answer in which to file a reply.
 5

 6          DATED: June 6, 2019.

 7

 8                                             HOWARD D. MCKIBBEN
                                               UNITED STATES DISTRICT JUDGE
 9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                 5
